Citation Nr: 1107230	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to 
June 28, 2008, and 30 percent since June 28, 2008, for migraine 
headaches with overlying tension headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1984 to 
January 1987 and from October 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 rating decision in which the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, District of Columbia awarded service 
connection for migraine headaches with overlying tension 
headaches and assigned a rating of 10 percent effective from 
September 13, 2003.  [The AMC issued the rating decision on 
appeal following a September 2006 Board Remand of the issue of 
service connection for headaches.]  The Regional Office (RO) in 
Lincoln, Nebraska subsequently increased the Veteran's rating to 
30 percent effective from June 28, 2008, in a January 2009 
supplemental statement of the case.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded, or until the Veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As 
noted above, the Veteran was awarded an increased evaluation of 
30 percent for his service-connected migraine headaches with 
overlying tension headaches during the pendency of the claim.  
The Veteran has not suggested that this increased evaluation 
would satisfy his appeal for a higher initial evaluation of his 
disability.  Nor has he or his representative otherwise suggested 
that the maximum rating available for that disability is not 
being sought.  Therefore the Board concludes that the issue of 
entitlement to higher initial ratings remains before the Board.


FINDINGS OF FACT

1.  Prior to August 27, 2007, the Veteran's migraine headaches 
with overlying tension headaches was manifested by chronic 
headaches with occasional mild nausea but no vomiting 
approximating disability tantamount to characteristic prostrating 
attacks averaging one in two months over last several months.

2.  Since August 27, 2007, the Veteran's migraine headaches with 
overlying tension headaches is manifested by headaches associated 
with nausea accompanied by some vomiting; photophobia; and 
phonobia approximating disability tantamount to characteristic 
prostrating attacks occurring on an average once a month over the 
last several months.


CONCLUSIONS OF LAW

1.  Prior to August 27, 2007, the criteria for a rating in excess 
of 10 percent for migraine headaches with overlying tension 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 
8100 (2010).

2.  Since August 27, 2007, the criteria for a rating in excess of 
30 percent, but no higher, for migraine headaches with overlying 
tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 
8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

Here, a pre-decisional notice letter dated in October 2003 
complied with VA's duty to notify the Veteran with respect to the 
underlying issue of entitlement to service connection for 
headaches.  Specifically, this letter apprised the Veteran of 
what the evidence must show to establish entitlement to the 
benefit, what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, March 2006, October 2006, and 
May 2009 letters in particular notified the Veteran of the 
criteria for assigning a disability rating and an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claim for service connection for 
migraine headaches with overlying tension headaches was granted 
by the September 2008 rating decision and was evaluated as 
10 percent disabling, effective from September 13, 2003.  The 
Veteran perfected a timely appeal with respect to the 10 percent 
rating initially assigned to this service-connected disability.  
Because the Veteran's claim was initially one for service 
connection, and because that initial claim has been granted, VA's 
obligation to notify the Veteran was met as the claim for service 
connection was obviously substantiated.  Id.  Thus, any 
deficiency in notice relating to the Veteran's appeal for an 
increased rating is not prejudicial to him.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

A VA opinion with respect to the issue on appeal was obtained in 
June 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination 
obtained in this case is sufficient, as it considered all of the 
pertinent evidence of record, including the statements of the 
Veteran, and provided explanations for the opinions stated as 
well as the medical information necessary to apply the 
appropriate rating criteria.  Thus, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination with 
respect to the issue adjudicated herein has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Analysis

The Veteran contends that he is entitled to an initial rating in 
excess of 10 percent prior to June 28, 2008, and in excess of 30 
percent since June 28, 2008, for his migraine headaches with 
overlying tension headaches due to the severity and frequency of 
his symptomatology.  Additionally, the Veteran also contends that 
the RO incorrectly staged his ratings and that he is entitled to 
a 30 percent rating earlier than June 28, 2008.  The Board finds 
that the pertinent medical findings, as shown in the examinations 
conducted during the current appeal, directly address the 
criteria under which this service-connected disability is 
evaluated and are, thus, more probative than the subjective 
evidence of complaints regarding the severity of the pertinent 
symptomatology.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

As noted above, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a Veteran's dissatisfaction with original ratings and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Consequently, the Board will evaluate the Veteran's 
migraine headaches with overlying tension headaches as a claim 
for higher evaluations of the original award.  Also, when an 
original rating is appealed, consideration must be given as to 
whether an increase or decrease is warranted at any time since 
the award of service connection, a practice known as "staged" 
ratings.  Id.  As discussed in detail below, the Board finds that 
a staged rating is warranted in this claim.  

In this case, the Veteran has been diagnosed with migraine 
headaches with overlying tension headaches.  This service-
connected disability is rated as 10 percent disabling prior to 
June 28, 2008, and as 30 percent disabling from June 28, 2008, 
under 38 C.F.R. § 4.124a, DC 8100, which evaluates impairment 
from migraine headaches.  

Specifically, pursuant to DC 8100, very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability are assigned a 50 percent rating.  38 C.F.R. § 
4.124a, DC 8100 (2010).  Characteristic prostrating attacks 
occurring on an average once a month over the last several months 
is assigned a 30 percent rating.  Id.  Characteristic prostrating 
attacks averaging one in two months over last several months are 
assigned a 10 percent rating.  Id.  Less frequent attacks is 
assigned a noncompensable rating.  Id.

The rating criteria do not define "prostrating," nor has the 
Court.  The Board notes, however, that DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as 
"extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II 
NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as 
"physically or emotionally exhausted; INCAPACITATED."

In a November 2003 statement, the Veteran indicated that he 
experienced continuous headaches, which might be low level 
continuously or heavy migraines, where he could hardly function.  
A VA general medical examination in January 2005 reveals that the 
Veteran had regular headaches about once a week and migraine 
headaches about once a year.  The duration of the migraine 
headaches was reported to be as long as two to three weeks.  
According to a VA neurology clinic note in July 2006, the Veteran 
had chronic headaches with pain that built up gradually to a 
maximum of eight on a scale of one to ten (8/10).  The headaches 
could prevent him from sleeping and occasionally woke him up.  
There was no clear aura, although he sometimes had a throbbing 
sensation in the left side of his head before the headaches 
began.  The headaches were occasionally accompanied by pain on 
eye movement and occasional mild nausea, but no vomiting.  
Frequently, he complained of blurry vision and light and noise 
sensitivity.  The headaches could last from one hour to all day 
long, and usually occurred three to four times a week.  

Private treatment records dated in October 2006 show that the 
Veteran complained of headaches; however, they were thought to be 
secondary to a spinal lumbar puncture.  VA neurology clinic notes 
dated in January 2007, August 2007, and January 2008 show the 
Veteran's continued complaints of headaches.  In January 2007, 
the Veteran reported that he continued to have the same headaches 
in the same frequency.  In August 2007, the Veteran reported that 
the headaches occurred three to four times per week; they were 
associated with nausea, photophobia, and phonophobia.  The 
headaches could last for a few hours.  The January 2008 record 
indicates that the headaches had a severity level of 5/10; lasted 
anywhere from three hours to a whole day; and occurred two to 
three times a day.  The Veteran was not taking his medication 
since it made him drowsy, which hampered his employment as a 
truck driver.  

The Veteran was afforded a VA examination in June 2008.  The 
Veteran reported that the headaches occurred daily and that less 
than half were prostrating.  The Veteran's headaches had 
significant effects on his employment in that he was assigned 
different duties and had increased absenteeism.  The Veteran's 
headaches caused decreased concentration, difficulty following 
instructions, a lack of stamina, and pain.  His headaches had no 
effect on feeding, bathing, dressing, toileting, and grooming; a 
mild effect on shopping; a moderate effect on chores, recreation, 
and traveling; and a severe effect on exercise and sports.  

An October 2008 neurology clinic note shows that the Veteran 
headaches occurred two to three times per week.  His headaches 
were reported to be mild in severity and were tolerable.

Here, based on a review of the evidence, the Board finds that a 
rating of 30 percent is warranted effective August 27, 2007, the 
date of the neurology clinic note that shows headaches associated 
with nausea, photophobia, and phonophobia occurring three to four 
times per week.  Although the note does not necessarily indicate 
that the Veteran's headaches could be considered "prostrating," 
in light of the Veteran's associated symptomatology and the fact 
that the headaches occurred three to four times per week, the 
Board concludes that since August 27, 2007, the Veteran's 
migraine headaches with overlying tension headaches more nearly 
approximate the criteria necessary for a 30 percent rating-
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  

The Board also finds that the 30 percent rating is not warranted 
prior to August 27, 2007, since the competent medical evidence of 
record as detailed above does not show that the Veteran's 
migraine headaches with overlying tension headaches approximated 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  At worst, prior to August 
27, 2007, the Veteran reported chronic headaches three to four 
times a week that lasted from one hour to all day long 
accompanied by pain on eye movement and occasional mild nausea, 
but no vomiting, with frequent complaints of blurry vision and 
light and noise sensitivity in July 2006.  Therefore, based on a 
review of the evidence, the Board finds that a rating of 30 
percent is not warranted prior to August 27, 2007.

The Board also finds that the highest rating available of 50 
percent is not warranted at any time during this appeal.  The 
competent medical evidence of record does not show very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  In this case, the Veteran has been 
employed throughout this appeal; although the June 2008 examiner 
opined that the Veteran's migraine headaches with overlying 
tension headaches had a severe effect on his occupation, the 
evidence shows that the Veteran was assigned different duties.  
The Veteran's symptoms as shown by the post-service medical 
records and the Veteran's statements, does not indicate that he 
has very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  As noted above, in 
October 2008, the Veteran reported that his headaches were mild 
and tolerable.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the totality of the evidence of record has not 
shown that the Veteran's migraine headaches with overlying 
tension headaches warrant a 30 percent rating prior to August 27, 
2007, or that his disability warrants a 50 percent rating at any 
time during the pendency of this appeal.  The Board finds, 
therefore, that the evidence of record does not support the 
schedular criteria required for a rating in excess of 10 percent 
prior to August 27, 2007, and in excess of 30 percent since 
August 27, 2007, for this service-connected disability.  This 
claim must be denied.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the migraine headaches with overlying 
tension headaches has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  

In this regard, the Board notes that it is undisputed that the 
Veteran's migraine headaches with overlying tension headaches has 
an adverse effect on employability, but it bears emphasis that 
the schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1 (2010).  In this case, the very 
problems reported by the Veteran are specifically contemplated by 
the criteria discussed above, including the effect on his daily 
life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for consideration 
of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, as a result of his 
service-connected migraine headaches with overlying tension 
headaches.  Thus, the question of entitlement to a total 
disability rating based on individual unemployability due to this 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent prior to 
August 27, 2007, for migraine headaches with overlying tension 
headaches is denied.

Entitlement to a 30 percent rating, but no higher, for migraine 
headaches with overlying tension headaches from August 27, 2007, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


